


116 HR 7827 IH: Clean Energy Innovation Funding Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7827
IN THE HOUSE OF REPRESENTATIVES

July 29, 2020
Mr. Cartwright (for himself, Ms. Haaland, Mr. McEachin, Mr. Beyer, Ms. Matsui, Ms. Pingree, Mr. Tonko, Mr. Lowenthal, Mr. Connolly, Mr. Quigley, Mrs. Dingell, Mr. Blumenauer, Mr. Peters, Mr. Morelle, Mr. Gomez, Ms. Norton, Ms. Moore, Mr. Pocan, Mrs. Watson Coleman, Mr. Welch, Ms. Barragán, Mr. Cleaver, Ms. Wild, Mrs. Napolitano, Mr. Huffman, Mr. Vargas, Ms. Clarke of New York, Ms. Velázquez, Mrs. Hayes, Mr. Kennedy, Ms. Bonamici, Mr. Smith of Washington, Ms. Jayapal, Mr. Suozzi, Ms. Judy Chu of California, Mr. Heck, Mr. Sarbanes, Ms. Brownley of California, Mr. Scott of Virginia, Mr. McGovern, Mr. Larsen of Washington, Mr. Soto, Ms. McCollum, Mr. Casten of Illinois, Mr. Meeks, Ms. Lee of California, Ms. Scanlon, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Energy and Commerce, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To authorize funding for certain offices and programs of the Department of Energy, and for other purposes.


1.Short titleThis Act may be cited as the Clean Energy Innovation Funding Act of 2020. 2.FindingsCongress makes the following findings:
(1)The urgency of the COVID-19 crisis and the climate crisis require us to advance job-creating innovation policies that reduce pollution as immediately as possible, and one important step that we can take now is to increase our Federal investments in clean energy innovation. (2)Equally important, the far-reaching movement for racial justice requires us to root out racism on all fronts, and one important way to do that is reduce toxic pollution that disproportionately impacts communities of color while building a more equitable energy system. 
(3)The Intergovernmental Panel on Climate Change Special Report on Global Warming of 1.5°C released on October 8, 2018, established a need for unprecedented global action to address climate-warming pollution in the next decade. (4)Fostering innovation in the development of zero-emission energy and industrial processes through increased funding for public research, development, and demonstration is one essential piece of a broader suite of policies we must implement in order to meet global decarbonization goals.
(5)The United States committed to doubling its public clean energy investments by fiscal year 2021 when it helped launch Mission Innovation, a global initiative working to accelerate clean energy innovation, with the European Union and 22 other countries in conjunction with the 2015 Paris Agreement. (6)While appropriations for clean energy research and development have grown since 2015, current Federal investments in clean energy are significantly behind the scale needed to spur decarbonization across the United States economy.
(7)The American Energy Innovation Council and the International Energy Agency have called for a tripling in clean energy funding to help ensure a more environmentally sustainable, secure, and affordable energy system. (8)Increases in funding for the Department of Energy Office of Energy Efficiency and Renewable Energy, Advanced Research Projects Agency—Energy, Office of Electricity, Office of Indian Energy Policy, and Office of Science clean energy programs, which include basic energy sciences, biological and environmental research, fusion research and advanced science computing research, are an important step in meeting United States commitments to the Mission Innovation goals and addressing the climate crisis.
(9)In addition to helping address the climate crisis, these investments will also spur job growth, new business opportunities and economic recovery; help reduce air and water pollution improve energy security, help secure United States leadership in clean technology innovation, deployment, and manufacturing; and advance United States economic competitiveness internationally as we develop and sell technologies globally. (10)Increases in funding for these research and development programs are vital to addressing pollution from difficult-to-decarbonize sectors, such as industry, aviation, shipping, and heavy-duty transportation.
(11)Successful demonstration at commercial scale will be necessary to establish cost, reliability, and performance characteristics, especially in technology related to industrial emissions, energy storage, and smart grid deployment. (12)According to the International Energy Agency, demonstration is an important part of the development of new technologies that includes design, construction, and operation of a prototype of a technology at or near commercial scale with the purpose of providing technical, economic, and environmental information to industrialists, financiers, regulators, and policymakers.
(13)Department of Energy research, development, and demonstration have already resulted in innovation and cost reduction across clean energy technologies and, with increased funding, has the potential to accelerate these to benefit all sectors and communities. 3.Sense of CongressIt is the sense of Congress that—
(1)we must help accelerate our transition to a clean-energy economy by significantly increasing investments in Federal research, development, and demonstration that will foster needed advancements in clean energy and deep decarbonization across the economy; (2)increased research, development, and demonstration funding for the noted programs is not sufficient on its own to address the climate crisis, but it is an essential step that must be coupled with a suite of climate polices and investments to maximize adoption of cleaner processes and technologies;
(3)in order to maximize the best use of this funding increase, the Department of Energy should use resources in a targeted fashion to address climate change, such as by participating in strategic goal setting and engaging broadly with stakeholders, including industries, utilities, labor unions, and impacted communities, especially environmental justice communities; (4)increased Federal investments in energy research must be used to create a more just energy system that fairly distributes clean energy benefits, facilitates more representative and inclusive energy decision making, and addresses the disproportionate burdens historically faced by low-income communities and communities of color;
(5)it is important for these programs to maintain a comprehensive approach to innovation that includes early-, mid-, and late-stage research, development, and market transformation activities; and (6)a modernization of Department of Energy clean energy programs would enable even greater progress to help address the climate crisis, including—
(A)an update to the Department of Energy’s mission to explicitly include mitigating climate change and increasing climate resilience would reduce existing barriers to climate-related efforts and allow the Department of Energy to specifically focus resources on emissions-reducing strategies; (B)expanded authorization to conduct workforce development, quality job creation, and social equity programs with a priority focus on communities of color, Tribal communities, low-income communities, deindustrialized communities, and communities disproportionally impacted by climate change, would better equip the applied energy offices to address these issues that will be key to mitigating climate change;
(C)increased emphasis and funding for demonstration and deployment programs would increase the Department of Energy’s ability to get innovative, clean technologies into the market and ensure that our investments translate into domestic manufacturing and good jobs; and (D)elevate and target more resources toward the Department of Energy’s work to address difficult-to-decarbonize sectors, such as transportation, building, and industrial sectors.
4.Authorizations
(a)Office of Energy Efficiency and Renewable EnergyThere is authorized to be appropriated to the Secretary of Energy for the programs and activities of the Office of Energy Efficiency and Renewable Energy of the Department of Energy— (1)$4,146,000,000 for fiscal year 2021;
(2)$4,837,000,000 for fiscal year 2022; (3)$5,528,000,000 for fiscal year 2023; and 
(4)$6,219,000,000 for fiscal year 2024. (b)Advanced Research Projects Agency—EnergySection 5012(o)(2) of the America COMPETES Act (42 U.S.C. 16538(o)(2)) is amended—
(1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following:  (F)$582,000,000 for fiscal year 2021;
(G)$721,333,333 for fiscal year 2022;  (H)$860,666,667 for fiscal year 2023; and 
(I)$1,000,000,000 for fiscal year 2024.. (c)Office of ScienceThere is authorized to be appropriated to the Secretary of Energy for the programs and activities of the Office of Science of the Department of Energy—
(1)$7,528,000,000 for fiscal year 2021; (2)$8,185,000,000 for fiscal year 2022;
(3)$8,846,000,000 for fiscal year 2023; and  (4)$9,511,000,000 for fiscal year 2024.
(d)Office of ElectricityThere is authorized to be appropriated to the Secretary of Energy for the programs and activities of the Office of Electricity of the Department of Energy— (1)$232,869,565 for fiscal year 2021;
(2)$271,681,159 for fiscal year 2022; (3)$310,492,754 for fiscal year 2023; and 
(4)$349,304,348 for fiscal year 2024. (e)Office of Indian Energy Policy and ProgramsThere is authorized to be appropriated to the Secretary of Energy for the programs and activities of the Office of Indian Energy Policy and Programs of the Department of Energy—
(1)$32,000,000 for fiscal year 2021; (2)$37,333,333.33 for fiscal year 2022;
(3)$42,666,666.67 for fiscal year 2023; and (4)$48,000,000 for fiscal year 2024.

